CROWE, District Judge.
This cause was brought by George P. Shultz, Secretary of Labor, United States Department of Labor, under section 17 of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201 et seq.), hereinafter referred to as the Act, to, among other things, enjoin defendants Canal Zone Bus Service, Inc., a corporation, and Contract Services, Inc., a corporation, from violating the provisions of section 15(a) (2) of the Act, including the restraint of any withholding of minimum wages and overtime compensation found by the Court to be due to employees of the defendants under the Act.
The case came on before the Court on April 7, 1970, at Balboa, Canal Zone, plaintiff being represented by Morton J. Marks and defendants by William J. Sheridan, Jr. Having considered the stipulations of fact entered into by the parties in open court and evidence related thereto, arguments and statements of counsel, the pleadings, and being otherwise fully advised in the premises, the Court does hereby now make and enter, pursuant to Rule 52 of the Federal Rules of Civil Procedure, its Findings of Fact and Conclusions of Law as follows:
FINDINGS OF FACT
1. Plaintiff, George P. Shultz, hereinafter referred to as plaintiff, is and at all times hereinafter mentioned was the duly appointed Secretary of Labor, United States Department of Labor, charged with the duties, responsibilities, and authority vested in him by the provisions of the Fair Labor Standards Act of 1938, as amended (52 Stat. 1060, as amended; 29 U.S.C. § 201 et seq.), hereinafter referred to as the Act.
2. (a) Defendant Canal Zone Bus Service, Inc., is a subsidiary of Auto Service Company, S.A., and is, and at all times hereinafter mentioned was, a Delaware corporation registered, licensed, and doing business within the Canal Zone and within the jurisdiction of this Court.
(b) At all times hereinafter mentioned, defendant Canal Zone Bus Service, Inc. was and is engaged in the operation of a public franchised motor vehicle transportation system within the Canal Zone.
(c) The public franchised motor vehicle transportation system referred to in Finding of Fact No. 2(b) hereof, includes, among other activities, the transportation of passengers, on a fee basis, to, from, and between designated points within the Canal Zone.
(d) At all times hereinafter mentioned, the final and binding determinations and decisions concerning the operations and policies of defendant Canal Zone Bus Service, Inc. were and are under the direction, authority and control of Mr. Lawrence Adler.
3. (a) Defendant Contract Services, Inc. is a subsidiary of Auto Service Company, S.A., and is, and at all times hereinafter mentioned was, a Delaware corporation registered, licensed, and doing business within the Canal Zone and within the jurisdiction of this Court.
(b) At all times hereinafter mentioned, defendant Contract Services, Inc. was and is engaged in the operation of a contract transportation system by motor vehicle within the Canal Zone.
(c) The contract transportation system referred to in Finding of Fact No. 3(b) hereof includes, among other activities, the transportation by motor bus of school children to and from their homes and the various schools they are attending within the Canal Zone, pursuant to contract with the Armed Forces of the United States of America.
(d) At all times hereinafter mentioned, the final and binding determinations and decisions concerning the operations and policies of defendant Contract Services, Inc. were and are under the *980direction, authority and control of Mr. Lawrence Adler.
4. (a) Auto Service Company, S. A., referred to in Findings of Fact numbered 2 and 3 hereof, is and at all times hereinafter mentioned was, a Panamanian corporation with offices located within the Republic of Panama.
(b) At all times hereinafter mentioned, the final and binding determinations and decisions concerning the operations and policies of the aforesaid Auto Service Company, S.A. were and are under the direction, authority and control of Mr. Lawrence Adler.
5. (a) At all times hereinafter mentioned, defendants, and each of them, employed, and they are employing, a number of employees in and about their aforesaid places of business and elsewhere in the Canal Zone in:
(1) Ordering, receiving, unloading, handling, and otherwise working on goods, such as automotive parts, tires and related supplies, received from persons and firms located outside of the Canal Zone;
(2) Transporting, within the Canal Zone, persons engaged in the operation and maintenance of the Panama Canal, the Canal Zone and the various military establishments located within the said Canal Zone;
(3) Transporting, within the Canal Zone, pursuant to contract with the Armed Forces of the United States, dependents of persons engaged in the operation and maintenance of the various military establishments located within the said Canal Zone; and
(4) Operating, maintaining, repairing and otherwise working on motor vehicles used in the transportation of persons to, from, and through points within the Canal Zone.
(b) At all times hereinafter mentioned, many of the employees employed by each defendant herein have been and are individually engaged in commerce and in the production of goods for commerce as defined in sections 3(b) and 3(j) of the Act.
6. (a) At all times hereinafter mentioned, the motor vehicle transportation systems operated by defendant Canal Zone Bus Service, Inc. and defendant Contract Services, Inc. were and are related, and were and are performed under common control for a common business purpose, within the meaning of section 3(r) of the Act.
(b) At all times hereinafter mentioned, the annual gross volume- of sales (exclusive of any excise taxes at the retail level which have been or are being separately stated) derived from the motor vehicle transportation business activities of defendants was and is not less than $1,000,000.
(c) At all times hereinafter mentioned, all of the factors necessary to constitute defendants Canal Zone Bus Service, Inc. and Contract Services, Inc. an enterprise engaged in commerce or in the production of goods for commerce, as set forth in sections 3(r) and 3(s) of the Act and as specified in these Findings of Fact, were present.
7. (a) Throughout the period since June 6, 1967, defendants Canal Zone Bus Service, Inc. and Contract Services, Inc. have paid to their employees, referred to in Finding of Fact No. 5 hereof, for workweeks in which they were engaged in commerce or in the production of goods for commerce, wages at rates less than those required to be paid by section 6(a) (1) of the Act.
(b) Throughout the period since June 6, 1967, defendants Canal Zone Bus Service, Inc. and Contract Services, Inc. have paid to their employees for workweeks in which they were employed in an enterprise engaged in commerce or in the production of goods for commerce, referred to in Finding of Fact No. 6 hereof, wages at rates less than those required to be paid by section 6(a) (1) of the Act.
*9818. (a) Throughout the period since June 6, 1967, defendant Canal Zone Bus Service, Inc. has employed employees referred to in Finding of Fact No. 5 hereof, during workweeks in which they were engaged in commerce or in the production of goods for commerce, for workweeks longer than those prescribed by the Act (namely, for workweeks longer than (1) forty-four (44) hours during the period ending January 31, 1968, (2) forty-two (42) hours during the period from February 1, 1968 to January 31, 1969, and (3) forty (40) hours since February 1, 1969), without compensating said employees for their employment in excess of these prescribed hours at a rate not less than one and one-half times the regular rate or rates at which they were employed.
(b) Throughout the period since June 6, 1967, defendant Canal Zone Bus Service, Inc. has employed employees in an enterprise engaged in commerce or in the production of goods for commerce, referred to in Finding of Fact No. 6 hereof, for workweeks longer than those prescribed by the Act (namely, for workweeks longer than (1) forty-four (44) hours during the period ending January 31, 1968, (2) forty-two (42) hours during the period from February 1, 1968 to January 31, 1969, and (3) forty (40) hours since February 1, 1969), without compensating said employees for their employment in excess of these prescribed hours at a rate not less than one and one-half times the regular rate or rates at which they were employed.
9. As a result of the practices referred to in Findings of Fact numbered 7 and 8 hereof, there are due and owing from defendants to their following named employees unpaid wages for the period beginning June 6, 1967 and ending March 31, 1970, in the amounts set forth opposite their names and in the total sum of $104,337.11 from defendant Canal Zone Bus Service, Inc. and $42,-335.34 from defendant Contract Services, Inc., to wit:
DUE FROM CANAL ZONE BUS _SERVICE, INC._
Total Amount Name Found Due
Carlos Gonzalez $193.90
Fernando Abrahams 1278.72
R. Badilla 1147.46
Mayra Badilla 1083.28
Jeanette Erinma 889.12
S. Hamblin 384.00
Paulina Sanhuerza 456.00
Joe Slade 485.60
Marcia Smith 863.60
Argelia Martinez 52.18
Angel L. Cruz 177.30
Fred E. Gray 6.83
Lucien E. Paulus 48.98
Robert Brett 174.83
Nazario Smith 114.30
George E. Curttendam 15.00
Earl P. Breaux 35.10
Mauricio Griffin 138.60
Charlie L. Collins 58.35
Jose Del Carmen Ortega 1432.66
George Brown 2713.93
Celso Galves 2261.71
George Bartley 1899.84
Juan De Dios Montero 2176.17
Alfred Hinds 2383.13
Julio E. Perez 2729.79
Kenneth Roberts 1375.19
Wilton Rose 2518.59
Robert Taylor 1390.14
Edwin Zamora 2757.24
Bolivar Arrocha 484.51
Rogelio Bernard 730.58
Francis Bravo 532.25
Hilario Brown 666.20
J. Brown 912.29
H. Butcher 716.08
R. Camacho 464.50
D. Carrasco 713.55
R. Carrasco 794.62
C. Costas 812.55
R. Castro 588.68
R. De La Torre 789.62
R. De Leon 810.13
M. Delgado 949.18
H. Ferguson 942.57
A. Faskin 830.17
M. Garay 795.65
F. Gonzalez 846.59
*982DUE FROM CANAL ZONE BUS SERVICES, INC.
Name Total Amount Found Due
R. Herrera 762.70
R. Jaramillo 935.44
A. Meneses 567.07
V. Molinar 991.80
F. Moreno 722.31
O. Penalba 804.64
A. Perry 556.99
H. Phillips 890.89
Z. Ponce 832.47
A. Royce 569.38
E. Samuels 432.40
L. Sosa 864.72
V. Sween 2018.41
F. Tejada 1058.47
B. Velazquez 584.83
C. Vergara 1004.19
Jorge Buchanan 97.50
Leonard Goldburn 76.95
Paulino Ortega 93.32
Aurelio Moreno 84.37
Isidro Paz 91.44
Robert Phillips 25.95
Ernesto Taylor 24.75
Lenny Warte 46.38
R. Espina 243.64
Alejandro Gonzalez 940.48
Joseph Johnson 573.37
F. Maldonado 1860.94
F. Maltez 2011.80
G. Riquelme 476.48
C. Rogers 2173.14
B. Santa Maria 575.10
V. Solano 1476.44
R. Williams 1967.89
M. De Las Casas 33.44
H. Long 196.40
F. Murillo 275.80
T. Saavedra 196.80
E. Barcenas 65.60
Luis Archivald 1969.60
Ch. Belle 2457.77
E. Salazar 274.36
W. Burrell 1522.04
F. Mora 924.58
Laura Rivas 629.85
P. Rose 2184.72
T. Yieri 1852.96
F. Campbell 1299.40
DUE FROM CANAL ZONE BUS SERVICES, INC.
Name Total Amount Found Due
J. Chavanz 1762.46
C. N. Dixon 2030.44
Cecilio Payne 1298.79
R. Aviles 77.70
R. Bethancourt 23.33
J. Brown 184.70
F. Cox 153.60
R. De Beuville 92.53
D. Estable 53.20
Feliciano Galvez 100.73
D. Giron 81.00
D. P. Gordon 228.55
R. Guzman 71.95
C. Herrera 399.65
A. Mena 365.40
J. C. Obregon 116.40
R. Penalta 164.35
C. Pinzón 568.83
Pedro Olmedo Quiros 598.70
C. Saucedo 710.40
Gurbancha Sangh 91.00
N. Singh 1997.15
E. Vargas 37.20
P. Torres Vega 90.40
H. Villareal 188.78
L. Waldron 268.53
T. Zamora 197.14
N. Achis 1492.55
S. Arancibia 580.50
D. Barker 569.90
M. E. Batista 36.72
M. R. Batista 2526.01
M. Cueto 2237.29
DUE FROM CONTRACT SERVICES, INC.
Name Total Amount Found Due
Luis Barrios $1471.50
Vivian Bowen 1578.50
Victor Boyd 244.80
Benjamin Blackman 744.80
Everhard Cuney 324.00
Duncanson Stanley 883.79
Jeronimo de Freitas 1589.20
Luis G. Ellis 273.60
George Green 212.40
Frank Goodin 244.80
*983DUE FROM CONTRACT SERVICES, INC.
Name Total Amount Found Due
Harris Gladstone 1207.30
David McCollins 273.60
Carlos McPhan 1598.60
James H. Gabriel 1655.16
Gilberto Murillo 1555.20
Alfonso Niles 361.80
Jose Rios 1109.60
Joseph Raid 1570.70
Reginald Taylor 1561.07
Carlos Waldron 250.20
Jose Zorrilla 1546.60
Clarence Blades 497.80
Jorge Bowie 710.80
Albert Branwell 330.50
Stanley Brayan 76.80
Federico Chin 316.50
Ellis Frederick 1215.30
Edwin Edwards 413.30
Harold Ferguson 668.80
Rufus Frederick 645.30
Carlos Dadel 64.00
Jose Gonzalez 64.00
Milton Grant 664.50
Rudolph Griffith 188.80
Joseph Griffith 24.00
Joseph Hall 462.80
Hastan Harris 222.10
Arthur Hughes 185.30
Reginald Johnson 1104.50
Sergio Jurado 864.50
Carlos Herrera 40.00
Hubert Hilton 134.40
Bias Hone 64.00
David Richard 424.40
Kenneth Sealey 1021.70
Reginald Small 706.20
Vincent Stearling 535.20
John Teppin 578.10
Jose F. Bartoli 2093.20
Hortensio Long 1907.34
Mario A. Rodriguez 521.85
Guillermo Meade 2105.60
Justin Tousant 64.00
Courtney Wheatley 64.00
Delano C. Plummer 199.20
George Gonzalez 1970.43
Ana Rita Ramey 442.90
Myra E. Badillo 486.00
10. The unpaid wages referred to in Finding of Fact No. 9 hereof represent the difference between the total amount of wages paid by defendants and the total amount of wages which defendants should have paid to each of the employees enumerated in Finding of Fact No. 9 hereof.
CONCLUSIONS OF LAW
1. The Court has jurisdiction of the parties and the subject matter of this cause, pursuant to section 17 of the Fair Labor Standards Act of 1938, as amended (52 Stat. 1060, as amended: 29 U.S.C. § 201 et seq.), hereinafter called the Act.
2. During the period since June 6, 1967, defendants employed the persons named in Finding of Fact No. 9 hereof, in an enterprise engaged in commerce or in the production of goods for commerce within the meaning of the Act. Maryland v. Wirtz, 392 U.S. 183, 88 S.Ct. 2017, 20 L.Ed.2d 1020 (1968); Shultz v. Mack Farland Roofing Co., Inc., 413 F.2d 1296 (C.A.5); Wirtz v. Washeterias, S.A., 304 F.Supp. 624 (D.C.Canal Zone, 1968). Defendants also employed many of these said persons in commerce and in the production of goods for commerce within the meaning of the Act. Shultz v. Atlantic Bus Service, Inc., 304 F.Supp. 947 (D.C.Canal Zone, 1969); Wirtz v. Chain Singh, 243 F.Supp. 239 (D.C.Canal Zone, 1965);
3. Defendants Canal Zone Bus Service, Inc. and Contract Services, Inc. have violated the provisions of sections 6 and 15(a) (2) of the Act by paying certain of their employees less than the minimum wage applicable to their employment under the Act.
4. Defendant Canal Zone Bus Service Inc. has violated the provisions of sections 7 and 15(a) (2) of the Act by failing to pay certain of its employees at rates not less than one and one-half times their regular rates of pay for hours worked in excess of the weekly hours prescribed by the Act.
5. Plaintiff is entitled to a judgment enjoining defendants under *984section 15(a) (2) of the Act. Wirtz v. Jones, 340 F.2d 901 (C.A. 5); Wirtz v. Chain Singh, 243 F.Supp. 239 (D.C. Canal Zone, 1965).
Let judgment in accordance with the foregoing Findings of Fact and Conclusions of Law be entered forthwith.